Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-1446
                     Lower Tribunal No. F94-17955A
                          ________________

                                Eddie Smith,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Miguel M. de la O, Judge.


     Eddie Smith, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.